Title: From Thomas Jefferson to William Short, 6 September 1808
From: Jefferson, Thomas
To: Short, William


                  
                     Dear Sir 
                     
                     Monticello Sep. 6. 08.
                  
                  I avail myself of the last moment allowed by the departure of the post to acknolege the reciept of your letters of the 27th. & 31st. ult. and to say, in answer to the last, that any one of the three persons you there propose, would be approved as to their politics, for in appointments to office the government refuses to know any difference between descriptions of republicans, all of whom are in principle, & cooperate, with the government. Biddle we know & have formed an excellent opinion of him. his travelling & exercise in business must have given him advantages.    I am much pleased with the account you give of the sentiments of the federalists of Philadelphia as to the embargo, and that they are not in sentiment with the insurgents of the North. the papers have lately advanced in boldness and flagiciousness beyond even themselves. such daring and atrocious lies as fill the 3d. & 4th. columns of the 3d. page of the US. gazette of Aug. 31. were never before I believe published with impunity in any country. however, I have from the beginning determined to submit myself as the subject on whom may be proved the impotency of a free press in a country like ours against those who conduct themselves honestly, and enter into no intrigue. I admit at the same time that restraining the press to truth as the present laws do, is the only way of making it useful. but I have thought necessary first to prove it can never be dangerous. not knowing whether I shall have another occasion to address you here, be assured that my sincere affections & wishes for your success & happiness accompany you every where.
                  
                     Th: Jefferson
                     
                  
               